Citation Nr: 1413295	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating due individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

During the pendency of this appeal, an April 2012 rating decision awarded a 100 percent disability rating for ischemic heart disease, effective February 22, 2012.  A total schedular rating constitutes a greater benefit than a TDIU. Thus, the issue of entitlement to a TDIU is effectively moot for the periods when a 100 percent rating is in effect. VAOPGCPREC 6-99 (1999); 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§3.350, 3.341, 4.16(a) (2012).   Nevertheless, the Board must still consider whether a TDIU rating is warranted for the period since the date of claim in which his combined disability rating has been less than 100 percent, from November 10, 2010, the date the Veteran filed for TDIU, to February 22, 2012, the date the Veteran received the 100 percent disability evaluation.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disability precludes gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to his service-connected disability, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2013). 

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  If there is one service-connected disability, it must be rated at 60 percent or higher.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Service connection is in effect for ischemic heart disease, rated 60 percent, effective December 18, 2009, and rated 100 percent, effective February 22. 2012.  Therefore, the Veteran has met the criteria for consideration of TDIU at all times during the pendency of this claim.  

The remaining question is whether the Veteran's service-connected disability has made him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran has been provided multiple VA examinations which have addressed the effects of his service-connected disability on employability.  The February 2010 examiner who examined the Veteran for purpose of evaluating ischemic heart disease stated that the Veteran had been unemployed since February 2008 due to his symptoms.  In April 2008, the Veteran experienced two myocardial infractions.  The examiner opined that the Veteran's work limitations included decreased exercise tolerance; and that it was doubtful that the Veteran was able to work in his chosen profession, over-the-road trucking, due to his symptoms.  The examiner further stated that the Veteran was able to perform substantially gainful employment.

The Veteran underwent an examination in March 2011 for the purpose of evaluating ischemic heart disease and employability.  The examiner reported that the Veteran was unable to lift anything heavier than 10 pounds; was unable to sit for longer than two hours; was unable stand for longer than 30 minutes; and unable to walk more than a block.  The examiner noted that the Veteran was unable to drive for more than an hour without getting tired and falling asleep.  The Veteran reported quitting his job because he did not wish to kill anyone, as he considered his state of health poor enough that he felt he was no longer able to drive trucks safely.  The examiner noted that the Veteran's usual occupation was truck driver, but that he was unemployed due to his ischemic heart disease.  The Veteran related to the examiner that he was no longer able to get hired by a trucking company as he would not be able to receive a Department of Transportation medical clearance card due to the fact that he had two heart attacks in April 2008 and May 2008.  The Veteran stated that he did not believe that he could pass a stress test at that point, and the Veteran's cardiologist agreed.  

The examiner related not being able to determine the Veteran's functional impairment because the examiner did not have enough information due to not having the results of exercise or medication-induced stress testing with an ejection fraction.  However, the examiner stated that such a stress test would likely confirm a suspected condition of congestive heart failure with a decreased ejection fraction that limited the Veteran's ability to walk long distances and tolerate lifting, or more than sedentary activity.   The examiner opined that the ischemic heart disease disability rendered the Veteran limited to sedentary work, and unable to drive a commercial motor vehicle unless he was able to pass exercise treadmill testing per the Department of Transportation criteria, which the examiner doubted the Veteran could pass, based on his history.  The examiner further stated that the Veteran was unable to work in his chosen profession unless he was able to demonstrate an ejection fraction greater than 40 percent and have exercise treadmill results beyond the second stage of the Bruce protocol, a diagnostic test used in the evaluation of cardiac function, with six METs (metabolic equivalents of task) of exercise to qualify for a commercial motor vehicle license.  The examiner opined that the Veteran was able to perform substantially gainful employment in a very sedentary, seated capacity with minimal walking and lifting, and was unable to work in his chosen profession.  

In his March 2011 notice of disagreement, the Veteran stated that, due to his ischemic heart disease, he was unable to work in his chosen profession of an over-the-road truck driver.  The Veteran related that he experienced chest pains even just sitting, with no activity; fatigue and chest pains with minimal activity; was only able to work around the house for about two hours and then had to rest; was only able to ride a bicycle on flat terrain for about 30 minutes before having to rest; and was unable to bike at 13 miles per hour for more than two minutes at a time.

In his June 2011 appeal to the Board, the Veteran indicated that, in contrast with what was written in the May 2011 statement of the case, he was only able to ride a bike slowly for about 300 feet, and then needed to stop and rest.  The statement of the case noted that the Veteran was able to ride a bike for 30 minutes.  The Veteran related that he often got chest pains while trying to ride a bicycle.  He also stated that he was able to drive a car for about 30 minutes, and then needed to stop, get out, and walk around, and stretch, and that otherwise he fell asleep.  The Veteran stated that he would be unable to work a sedentary job since he would be able to work only about two hours our of an eight hour work day due to the fact that he would be tired and would fall asleep.  The Veteran also reported that he experienced chest pains and fatigue daily.

The Veteran submitted February 2012 notes from his private cardiologist, which stated that while his ejection fraction has improved to 58 percent, he was only able to go 2.5 minutes on the stress test, stopping because of abrupt onset of dyspnea and fatigue.  The physician reported that the overall testing indicated severe impaired exercise tolerance with a maximum workload of only 2.5 METs.  

The record also shows that the Veteran has qualified for Social Security Administration disability benefits for his heart condition.  

Two VA examiners have opined that the Veteran was unemployable.  The February 2010 examiner stated that that it was doubtful that the Veteran was able to work in his chosen profession, over-the-road trucking, due to his symptoms, but that he was able to perform substantially gainful employment.  The March 2011 examiner opined that the Veteran was able to perform substantially gainful employment in a very sedentary, seated capacity with minimal walking and lifting, and was unable to work in his chosen profession, as he would be unable to pass the tests necessary to obtain a medical clearance from the Department of Transportation.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the adjudicator interprets medical reports to match the rating with the disability).  
 
The Veteran's previous work experience appears to exclusively involve truck driving.  The record shows that the Veteran has been driving trucks since the time he joined active service at the age of 18.  The Veteran has been judged by VA examiners as no longer able to perform his chosen profession, truck driving, as he can no longer perform many of the functions necessary for such employment due to his ischemic heart disability.  According to the record, the Veteran's graduate equivalency diploma (GED) was his highest level of education.  There is no indication in the record that the Veteran has the training, education, or experience that would make him able to maintain sedentary office employment, or that he would be able to complete that training.  In addition, based on the evidence available, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's ischemic heart disability symptoms makes him unable to obtain and maintain sedentary office employment. 
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or maintain substantially gainful employment.  That finding is based on the VA examiners' opinions that the Veteran's service-connected disability rendered him unable to secure and maintain substantially gainful employment other than sedentary employment.  The Board finds those opinions persuasive, and resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his ischemic heart disability symptoms, preclude securing or following a substantially gainful occupation and have done so throughout the pendency of this appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2013).
 
As the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disability, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU for the duration of the pendency of the appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


